Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered July 8, 1996, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his prior conviction in New Jersey for possession of a controlled dangerous substance with intent to distribute in the second degree (see, NJ Stat Annot § 2C:35-5 [a] [1]; [b] [2]) could not serve as a predicate felony in New York (see, People v Olivo, 212 AD2d 642; People v Martinez, 196 AD2d 849).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.